                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

                                   :
GEORGE C. KNOLL,                   :
                                   :
     plaintiff,                    :
                                   :
v.                                 :   CASE NO. 3:18-cv-01912(RAR)
                                   :
NANCY A. BERRYHILL, 1              :
ACTING COMMISSIONER OF             :
SOCIAL SECURITY,                   :
                                   :
     defendant.                    :



                       RULING ON PENDING MOTIONS

       George C. Knoll (“plaintiff”) appeals the final decision of

the Commissioner of Social Security (“the Commissioner”)

pursuant to 42 U.S.C. § 405(g).     The Commissioner denied

plaintiff’s application for Social Security Disability Benefits

in a decision dated October 4, 2018.     Plaintiff timely appealed

to this Court.     Currently pending are plaintiff’s motion for an

order reversing and remanding his case for a hearing (Dkt. #14-

2) and defendant’s motion to affirm the decision of the

Commissioner.     (Dkt. #15-1.)

       For the reasons that follow, the plaintiff’s motion to

reverse, or in the alternative, remand is GRANTED and the

Commissioner’s motion to affirm is DENIED.



1 Andrew Saul is the new Commissioner of Social Security and has
been added as a party to this action automatically.
                              STANDARD

     “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).   “The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

[are] conclusive . . . .”    42 U.S.C. § 405(g).   Accordingly, the

court may not make a de novo determination of whether a

plaintiff is disabled in reviewing a denial of disability

benefits.   Id.; Wagner v. Sec’y of Health and Human Servs., 906

F.2d 856, 860 (2d Cir. 1990).    Rather, the court’s function is

to ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and whether the decision

is supported by substantial evidence.    Johnson v. Bowen, 817

F.2d 983, 985 (2d Cir. 1987).

     Therefore, absent legal error, this court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.    Berry v. Schweiker, 675 F.2d 464, 467 (2d

Cir. 1982).   Further, if the Commissioner’s decision is

supported by substantial evidence, that decision will be

sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position.    Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).


                                  2
     The Second Circuit has defined substantial evidence as

“‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’”   Williams on Behalf of

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).   Substantial

evidence must be “more than a scintilla or touch of proof here

and there in the record.”   Williams, 859 F.2d at 258.

     The Social Security Act (“SSA”) provides that benefits are

payable to individuals who have a disability.   42 U.S.C. §

423(a)(1).   “The term ‘disability’ means . . . [an] inability to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment. . . .”    42

U.S.C. § 423(d)(1).   In order to determine whether a claimant is

disabled within the meaning of the SSA, the ALJ must follow a

five-step evaluation process as promulgated by the Commissioner. 2


2 The five steps are as follows: (1) the Commissioner considers
whether the claimant is currently engaged in substantial gainful
activity; (2) if not, the Commissioner considers whether the
claimant has a “severe impairment” which limits his or her
mental or physical ability to do basic work activities; (3) if
the claimant has a “severe impairment,” the Commissioner must
ask whether, based solely on the medical evidence, the claimant
has an impairment listed in Appendix 1 of the regulations. If
the claimant has one of these enumerated impairments, the
Commissioner will automatically consider him or her disabled,
without considering vocational factors such as age, education,
and work experience; (4) if the impairment is not “listed” in
the regulations, the Commissioner then asks whether, despite the
claimant’s severe impairment, he or she has the residual
functional capacity to perform his or her past work; and (5) if
the claimant is unable to perform his or her past work, the

                                 3
     In order to be considered disabled, an individual’s

impairment must be “of such severity that he is not only unable

to do his previous work but cannot . . . engage in any other

kind of substantial gainful work which exists in the national

economy.”    42 U.S.C. § 423(d)(2)(A).         “[W]ork which exists in

the national economy means work which exists in significant

numbers either in the region where such individual lives or in

several regions of the country.”       Id. 3

                          PROCEDURAL HISTORY

     Plaintiff initially filed for disability insurance benefits

under Title II on March 2, 2016.       (R. 162.) 4    Plaintiff alleged a

disability onset date of August 19, 2014.           (R. 162.)   At the

time of application, plaintiff alleged that he suffered from a

brain injury, shaking of the head, memory loss, back issues, and

headaches.    (R. 96.)   The initial application was denied on

August 24, 2016, and again upon reconsideration on October 26,



Commissioner then determines whether there is other work which
the claimant could perform. The Commissioner bears the burden
of proof on this last step, while the claimant has the burden on
the first four steps. 20 C.F.R. § 416.920(a)(4)(i)-(v).

3The determination of whether such work exists in the national
economy is made without regard to: 1) “whether such work exists
in the immediate area in which [the claimant] lives;” 2)
“whether a specific job vacancy exists for [the claimant];” or
3) “whether [the claimant] would be hired if he applied for
work.” Id.

4 The Court cites pages within the administrative record as “R.
___.”

                                   4
2016.    (R. 96–99, 102–104.)    Plaintiff then filed for an

administrative hearing which was held by ALJ Jason Mastrangelo

(hereinafter the “ALJ”) on January 10, 2018.       (R. 30-55.)   The

ALJ issued an unfavorable decision on January 29, 2018.        (R. 7–

24.)    Plaintiff filed a request for review with the Appeals

Council on February 14, 2018.      (R. 157.)   The Decision Review

Board denied plaintiff’s request for review on October 4, 2018.

(R. 1–6.)    Plaintiff then filed this action seeking judicial

review.    (Dkt. #14-2.)

                                DISCUSSION

       Plaintiff asserts that the ALJ’s opinion is not supported

by substantial evidence at steps three and five, and that the

ALJ violated the treating physician rule, failed to develop the

record, and improperly examined plaintiff’s pain.       (Pl. Br. 1,

11, 13, 15, 21.)    Based on the following, the Court finds that

the ALJ’s determination at step three is not supported by

substantial evidence.      The Court therefore reverses the ALJ’s

decision without considering plaintiff’s remaining arguments.

  I.      The ALJ’s Step Three Findings Are Not Supported by
          Substantial Evidence

       Plaintiff asserts that the ALJ’s step three findings are

insufficient.    (Pl. Br. 21.)    Plaintiff asserts that the ALJ

merely referenced plaintiff’s mental and physical impairments

but undertook no analysis of whether her impairments satisfied



                                    5
any listings.   (Pl. Br. 22.)    As such, plaintiff asserts that

the ALJ’s findings at step three are not supported by

substantial evidence.     The Court agrees.

     “A finding of disability will ordinarily be justified when

the individual's impairment is one which is as severe as the

impairments contained in the Listing of Impairments.”        Titles II

& XVI: The Sequential Evaluation Process, SSR 86-8 (S.S.A.

1986).   “The Listing of Impairments . . . contains over 100

medical conditions which would ordinarily prevent an individual

from engaging in any gainful activity.”       Id.   “Thus, when such

an individual's impairment or combination of impairments meets

or equals the level of severity described in the Listing, and

also meets the duration requirement, disability will be found on

the basis of the medical facts alone in the absence of evidence

to the contrary.”   Id.

     “[T]he ALJ's decision at step three was not supported by

substantial evidence” where the ALJ “state[d] that he ha[s]

considered the criteria in [the listing] and recited the

criteria without any further discussion” and failed to

explicitly state that the plaintiff did not meet the criteria.

Howarth v. Berryhill, No. 3:16-CV-1844 (JCH), 2017 WL 6527432,

at *4 (D. Conn. Dec. 21, 2017).     “Where. . . the court cannot

discern the ALJ's rationale because the ALJ failed to address




                                   6
the evidence in the record on either side, the ALJ's failure to

articulate is itself a sufficient basis to remand.”   Id. at *8.

      As such, the ALJ may not “summarily dispose[] of step three

with conclusory statements that [the plaintiff] does not meet

either listing, followed by a recitation of the elements of each

listing.”   Nieves v. Colvin, No. 3:15-CV-01842 (JCH), 2016 WL

7489041, at *5 (D. Conn. Dec. 30, 2016).   While “the court can

‘look to other portions of the ALJ's decision and to credible

evidence in finding that his determination was supported by

substantial evidence’” the ALJ must provide sufficient

“rationale or reasoning to support her determination that” the

plaintiff did not meet the listing criteria.   Id. at *5, *6

(quoting Berry v. Schweiker, 675 F.2d 464, 469 (2d Cir. 1982)).

Without such, “the court is left without a decision of which to

engage in meaningful review.”   Id.

      However, where there is little or no evidence in the record

to support that the plaintiff meets the criteria of the listing,

the ALJ’s analysis is sufficient if the ALJ “spoke to a lack of

evidence in the record that those criteria were met” in addition

to listing the criteria.   Monahan v. Berryhill, No. 3:18-CV-

00207 (JAM), 2019 WL 396902, at *5 (D. Conn. Jan. 31, 2019).

Such an analysis would be supported by substantial evidence.

Id.




                                 7
     a. The ALJ erred in his analysis of whether plaintiff
     satisfied the criteria of the listed impairments under
     Section 12.00.

     At step three, the ALJ determined that plaintiff does not

satisfy any listed impairment under Section 12.00 because he

does not satisfy paragraphs B and C.   (R. 13.)   Paragraph B is a

requirement to all listings under Section 12.00 except 12.05.

20 C.F.R. § Pt. 404, Subpt. P, App. 1, 12.00(a)(2)(b).

Paragraph C is a requirement of listings 12.02, 12.03, 12.04,

12.06, and 12.15.   20 C.F.R. § Pt. 404, Subpt. P, App. 1,

12.00(a)(2)(c).

     As the ALJ noted,

     [p]aragraph B of each listing (except 12.05) provides the
     functional criteria [the ALJ] assess, in conjunction with a
     rating scale (see 12.00E and 12.00F), to evaluate how [a
     plaintiff’s] mental disorder limits [his or her]
     functioning. These criteria represent the areas of mental
     functioning a person uses in a work setting. They are:
     [u]nderstand, remember, or apply information; interact with
     others; concentrate, persist, or maintain pace; and adapt
     or manage oneself. [The ALJ] will determine the degree to
     which your medically determinable mental impairment affects
     the four areas of mental functioning and [a plaintiff’s]
     ability to function independently, appropriately,
     effectively, and on a sustained basis (see §§
     404.1520a(c)(2) and 416.920a(c)(2) of this chapter). To
     satisfy the paragraph B criteria, [a plaintiff’s] mental
     disorder must result in “extreme” limitation of one, or
     “marked” limitation of two, of the four areas of mental
     functioning.

Id. at 12.00(a)(2)(b).   Paragraph C requires that,

     [A plaintiff’s] mental disorder must be “serious and
     persistent”; that is, there must be a medically documented
     history of the existence of the disorder over a period of




                                 8
     at least 2 years, and evidence that satisfies the criteria
     in both C1 and C2.

Id. at 12.00(a)(2)(c).    Sections C1 and C2 require

     there is evidence of both:
     1. Medical treatment, mental health therapy, psychosocial
     support(s), or a highly structured setting(s) that is
     ongoing and that diminishes the symptoms and signs of [the
     plaintiff’s] mental disorder (see 12.00G2b); and
     2. Marginal adjustment, that is, [the plaintiff] ha[s]
     minimal capacity to adapt to changes in [his or her]
     environment or to demands that are not already part of [his
     or her] daily life (see 12.00G2c).

Id. at 12.04(c).

     The ALJ stated the criteria for paragraph B and then

conclusively stated plaintiff’s limitations regarding the

criteria.   The ALJ stated that the opinion would later discuss

plaintiff’s anxiety disorder and affective disorder in greater

detail.   (R. 13.)   When examining whether plaintiff satisfied

the paragraph C criteria, the ALJ failed to engage in any

analysis.   Instead, the ALJ merely stated that the record did

not establish that plaintiff satisfied the criteria.      (R. 14.)

Finally, the ALJ noted that no state agency psychologists opined

that plaintiff equaled a listed impairment.    (R. 14.)

     While the ALJ’s analysis under step three is inadequate,

the Court may look elsewhere in the opinion for substantial

evidence supporting the ALJ’s decision.    Nieves v. Colvin, No.

3:15-CV-01842 (JCH), 2016 WL 7489041, at *5 (D. Conn. Dec. 30,

2016) (quoting Berry v. Schweiker, 675 F.2d 464, 469 (2d Cir.



                                  9
1982)).    The ALJ’s examination of plaintiff’s mental RFC

provides substantial evidence to support his paragraph B

determination but not his paragraph C determinations.

     At step three, the ALJ determined that plaintiff had

moderate limitations in understanding, remembering, or applying

information; moderate limitations in interacting with others; a

moderate limitation in concentrating, persisting, or maintaining

pace; and a moderate limitation in adapting or managing oneself.

(R. 13.)    While the ALJ failed to explain his determination at

step three, the ALJ’s RFC determination provides sufficient

evidence to support the ALJ’s conclusion.

     Regarding the ALJ’s determination that plaintiff suffered

moderate limitations in understanding, remembering, or applying

information, the ALJ noted that Dr. Roginsky determined that

plaintiff only had “some issues” with memory and executive

functioning.    (R. 18, 277.)   Dr. Bobulinski noted that plaintiff

has been implementing strategies to improve his focus and memory

and could complete more tasks and activities when encouraged.

(R. 18, 291.)    Dr. Bobulinski also noted that plaintiff

demonstrated an intact fund of knowledge and was able to provide

details of remote and recent events without difficulty.      (R. 20,

290.)

     Regarding, the ALJ’s determination that plaintiff suffered

moderate limitations in interacting with others, the ALJ noted


                                  10
that Dr. Bobulinski recommended plaintiff “continue to pursue an

active and cognitively, socially, and emotionally stimulating

lifestyle, and remain as independent as his medical status

permits.”    (R. 18, 291–92.)   Plaintiff also testified that he

can tolerate being around a small group of people once a week

when with his friend Chris.     (R. 20, 48.)

     Regarding, the ALJ’s determination that plaintiff suffered

moderate limitation in concentrating, persisting, or maintaining

pace, APRN John Roy recorded that plaintiff was able to complete

a moderate to high level word finding task with over 80%

accuracy.    (R. 19, 374.)   When completed at a slower pace,

plaintiff achieved 90% accuracy.       (R. 19, 374.)

     Regarding, the ALJ’s determination that plaintiff suffered

moderate limitation in adapting or managing oneself, Doctors

Roginsky and Bobulinski noted that plaintiff presented pleasant

and cooperative, well groomed, alert, and oriented.     (R. 17–18,

275, 289.)

     While the ALJ’s RFC analysis may contain substantial

evidence that plaintiff does not satisfy the paragraph B

criteria, the analysis fails to support that plaintiff does not

satisfy the paragraph C criteria.

     First, the ALJ does not identify the paragraph C criteria.

Without examining any evidence, the ALJ merely states that the

record fails to support that plaintiff had a minimal capacity to


                                  11
adapt to changes in his environment.   (R. 14.)    The ALJ does not

go on to provide evidence that his determination is supported by

the record.   Since, the ALJ does not state that there is no

evidence in the record to support plaintiff’s assertions, the

ALJ was required to examine the evidence supporting his

assertion and the paragraph C criteria.     See Monahan v.

Berryhill, No. 3:18-CV-00207 (JAM), 2019 WL 396902, at *5 (D.

Conn. Jan. 31, 2019); see also Nieves v. Colvin, No. 3:15-CV-

01842 (JCH), 2016 WL 7489041, at *5 (D. Conn. Dec. 30, 2016).

     Therefore, the ALJ’s determination as to whether plaintiff

satisfies the paragraph C criteria is not supported by

substantial evidence.

     b. The ALJ’s analysis of whether plaintiff’s physical
     impairments met any listed impairment is not supported by
     substantial evidence.

     At step three, the ALJ stated that plaintiff did not meet

any of the physical impairment listings in Appendix 1 to Subpart

P of Social Security Regulations No. 4.     (R. 13.)   The ALJ does

not specify which, if any, specific listings were considered.

(R. 13.)   Plaintiff argues that the ALJ failed to meet the most

minimum standard of review, which would be to indicate which

listings were considered.   (Pl. Br. 23.)    Without such,

plaintiff cannot decipher what criteria the ALJ examined.     (Pl.

Br. 23.)




                                12
      The Court agrees with plaintiff.      Even when the ALJ

determines that plaintiff does not meet a listed impairment due

to a lack of supporting evidence, the ALJ is still required to

establish the criteria examined.       See Monahan, 2019 WL 396902,

at *5.    When an ALJ does not at least state the listings

considered, the Court is unable to determine if substantial

evidence supports the ALJ’s determination.       Similarly, plaintiff

is unable to demonstrate that substantial evidence does not

support the ALJ’s determination because it is unclear what the

ALJ actually determined.    “[T]he court is left without a

decision of which to engage in meaningful review” and therefore

the ALJ’s decision must be remanded.       Nieves v. Colvin, No.

3:15-CV-01842 (JCH), 2016 WL 7489041, at *6 (D. Conn. Dec. 30,

2016).

    II.   The Court Will Not Consider Plaintiff’s Remaining
          Arguments

      In light of the Court’s findings above, the Court need not

reach the merits of plaintiff’s remaining arguments.       Therefore,

this matter is remanded to the Commissioner for further

administrative proceedings consistent with this Ruling.         On

remand, the Commissioner will address the other claims of error

not discussed herein. 5


5 The Court offers no opinion on whether the ALJ should or will
find plaintiff disabled on remand. Rather the Court finds remand
is appropriate to permit the ALJ to engage in meaningful review

                                  13
                             CONCLUSION

     Based on the foregoing reasons, plaintiff’s motion for an

order to remand the Commissioner’s decision (Dkt. #14-2) is

GRANTED and the Commissioner’s motion to affirm that decision

(Dkt. #15-1) is DENIED.

     This is not a recommended ruling.    The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.    Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).

     SO ORDERED this 10th day of March 2020, at Hartford,

Connecticut.

                                __        /s/   __ ___ ____
                                Robert A. Richardson
                                United States Magistrate Judge




of whether plaintiff’s mental and physical impairments satisfy
any of the listings the ALJ considered.

                                 14
